DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed April 22, 2022 has been entered. Claims 1, 9, and 10 have been amended. The remaining claims are in original form. The independent claims are claims 1, 9, and 10. Claims 1-10 are still pending in the application.
The applicant’s Remarks, filed April 22, 2022 has been fully considered. The applicant argues on page 7 that the specification has been amended to overcome the examiner’s objection made in the last Detailed Action, which was the Non-Final Rejection dated February 16, 2022. The examiner accepts the specification amendment, agrees that it does not introduce new matter, and withdraws the specification objection. 
The applicant further argues in the Remarks that the cited prior art of record does not teach the independent claims as amended. The examiner respectfully does not find this argument persuasive. Although the applicant has amended the claims, the examiner believes that the amendments are also taught by Newman (US2017/0291602 A1). For example, claim 1 now recites that the collision between the vehicles is “a function of a velocity and/or an acceleration and/or a steering behavior of the automated vehicle and/or the further vehicle, at an instant when the collision risk is determined.” This can broadly and reasonable be interpreted to mean a method that determines trajectories for both vehicles. The claim further recites “estimating trajectories with the aid of detectable parameters of the automated vehicle and detectable parameters of the further vehicle” and determining a “critical area” where the vehicles might collide. This can also broadly and reasonable be interpreted to mean a method that determines trajectories for both vehicles, and then determines where those trajectories might intersect. These are both taught by Newman. Please see the rejections below for more details. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman et al. (US2017/0291602 A1).

	Regarding claim 1, Newman discloses:
A method for operating an automated vehicle (see Fig. 9), the method comprising 
determining a collision risk for the automated vehicle originating from a further vehicle (see the specification of the present application, page 2, line 23 through page 3, line 18 for what a “collision risk” is. With that in mind, see Newman, paragraph 0011 for projecting intersecting paths of two vehicles based on current velocities and other factors, and determining if the collision is imminent. See paragraph 0050 for assessing the “threat level” and categorizing it as imminent or benign.); 
determining an expected collision zone on the automated vehicle as a function of the collision risk (see the specification of the present application, page 4 for some collision zones being zones of the host vehicle, such as a zone “away from the passenger compartment”.); 
determining a driving strategy as a function of the expected collision zone (see paragraph 0054 for guiding a subject vehicle to change a “direct impact into a grazing swipe.” See paragraph 0055 for the kinetic mode indicating “where on each vehicle the contact will occur”. This is a prediction based on a dynamic model. See paragraph 0055 for analyzing physical distortions of each vehicle including “frame compression, penetration into the passenger compartment, and the like.” See paragraph 0163 for a systems that seeks to avoid the collision shown in Fig. 5B because it results in “deep penetration of the passenger compartment of the encroaching vehicle 505, thereby causing grave injury to the passengers of the encroaching vehicle 505.” The collision in Fig. 5B would also likely result in the encroaching vehicle 505 spinning out and slamming “into the opposite vehicle 507” and getting hit by the following vehicle 504. This accident is compared in paragraphs 0164-0165 to one in which the subject vehicle 601 concludes the collision is unavoidable so it accelerates forward to keep the encroaching vehicle from turning and getting hit in the side. Instead the collision now occurs “at the front quarter of the encroaching vehicle 605” the accident is “spread out along the whole sides of the two vehicles. This is a softer and far less dangerous collision.” A spin out will probably be avoided, as will passenger injuries. Paragraph 0166 teaches that contact with a following vehicle 604 will likely be avoided as well.); and 
operating the automated vehicle as a function of the driving strategy (see Fig. 10, step 1013);
wherein the collision risk, originating from the further vehicle, is a likelihood, dependent on predefined criteria, of a collision between the automated vehicle and the further vehicle, as a function of a velocity and/or an acceleration and/or a steering behavior of the automated vehicle and/or the further vehicle, at an instant when the collision risk is determined (see Newman, Fig. 10, blocks 1002 and 1003 and paragraph 0184, which teaches that “a collision is detected if the trajectories [of the vehicles] intersect.” The trajectories of course include a speed and steering of the vehicles. In Newman, the first prediction of a collision is “at the instant when the collision risk is determined”. Subsequent to that, avoidance actions are compared and one is executed to minimize harm to the vehicle and passengers, as shown in Fig. 9, blocks 905 and 906.), 
wherein the operating [of the automated vehicle] provides that the automated vehicle is operated so that contact and/or a collision is/are avoided or consequences of a collision for the automated vehicle or the passengers of the automated vehicle are reduced (see paragraph 0054 for guiding a subject vehicle to change a “direct impact into a grazing swipe.” See also Fig. 8, items 804, 805, and 806), and 
wherein after the further vehicle has been detected, the determining of the collision risk includes estimating 
trajectories with the aid of detectable parameters of the automated vehicle and detectable parameters of the further vehicle (see Fig. 8, item 801 for detecting the second vehicle with sensors, See also items 802-803 for using this detection to determine if a collision will occur. See also Fig. 9, item 901 for “sense parameters of vehicles”. See Fig. 10, items 1002 for “calculate future positions of subject and second vehicle”. See Fig. 11, item 1101 for “sense parameters of vehicles”. See also paragraph 0095 for detecting parameters of the host vehicle.), and
a critical area is determined based on the trajectories (according to the filed specification of the present application, page 2, a “critical area” is where both vehicles will cross at the same time. With that in mind, see Newman, Fig. 10, blocks 1002 and 1003 and paragraph 0184, which teaches that “a collision is detected if the trajectories [of the vehicles] intersect.” See also paragraph 0011 for determining if the vehicles’ paths will “intersect or coincide or come within a predetermine radius of each other”.).  

Regarding claim 2, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy is determined as a function of a disposition of a passenger compartment of the automated vehicle (see the specification of the present application, the top of page 4, for what the “disposition of a passenger means. With that in mind, see Newman, paragraph 0055, for “The number of occupants in the subject vehicle can be obtained by seat sensors, and the number of occupants in the other vehicle may be assumed…unless otherwise known. Then, with these collision parameters…the number of fatalities and injuries can be estimated…” Paragraph 0015 teaches acquiring sensor data from the other vehicle. See paragraph 0163 for a systems that seeks to avoid the collision shown in Fig. 5B because it results in “deep penetration of the passenger compartment of the encroaching vehicle 505, thereby causing grave injury to the passengers of the encroaching vehicle 505.” The collision in Fig. 5B would also likely result in the encroaching vehicle 505 spinning out and slamming “into the opposite vehicle 507” and getting hit by the following vehicle 504. This accident is compared in paragraphs 0164-0165 to one in which the subject vehicle 601 concludes the collision is unavoidable so it accelerates forward to keep the encroaching vehicle from turning and getting hit in the side. Instead the collision now occurs “at the front quarter of the encroaching vehicle 605” the accident is “spread out along the whole sides of the two vehicles. This is a softer and far less dangerous collision.” A spin out will probably be avoided, as will passenger injuries. Paragraph 0166 teaches that contact with a following vehicle 604 will likely be avoided as well.)

Regarding claim 3, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy is determined as a function of a distribution of passengers of the automated vehicle (see paragraph 0055, for “The number of occupants in the subject vehicle can be obtained by seat sensors, and the number of occupants in the other vehicle may be assumed…unless otherwise known. Then, with these collision parameters…the number of fatalities and injuries can be estimated…”).  

Regarding claim 4, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy is determined as a function of at least one further road user (see paragraphs 0163-0165 for driving strategies that seek to minimize spin out and lane departures to try to contain an accident to only two vehicles and not involve other surrounding vehicles).  

Regarding claim 5, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the driving strategy includes at least one acceleration-related setting change as a function of a drive technology of the automated vehicle (see the specification of the present application, the top of page 5, for an acceleration-related setting change including a gear shift to make speed changes easier. With that in mind, see Newman, paragraph 0028, teaches “indirect mitigation” such as turning off the fuel pump”. See paragraph 0095 for regenerative braking.).  

Regarding claim 6, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the operation includes an automated transverse control of the automated vehicle and/or longitudinal control of the automated vehicle (see paragraph 0028 for “direct mitigation” operations such as braking and steering.).  

Regarding claim 7, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
The method as recited in claim 1, wherein 
the operating includes an automated deceleration of the automated vehicle or an automated acceleration of the automated vehicle (see paragraph 0028 for “direct mitigation” operations such as braking. See paragraphs 0163-0165 for acceleration. See paragraph 0134 for levels of autonomy including automated braking and acceleration.).  

Regarding claim 8, Newman discloses the method as recited in claim 1.
Newman further discloses a method wherein 
the operation includes providing a warning signal (see paragraph 0045 for flashing brake lights for others. See paragraph 0028 for sounding the horn to warn the host vehicle occupant. See also the top right of Fig. 18 for spoken warning messages to a host driver).  

Regarding claim 9, Newman discloses:
A control apparatus see Fig. 12 and 13) configured to operate an automated vehicle, comprising: [[the]] a control device configured to perform the following: 
determining 
determining 
determining 
operating 
wherein the collision risk, originating from the further vehicle, is a likelihood, dependent on predefined criteria, of a collision between the automated vehicle and the further vehicle, as a function of a velocity and/or an acceleration and/or a steering behavior of the automated vehicle and/or the further vehicle, at an instant when the collision risk is determined, 4Application Serial No. 16/896,753 Attorney Docket No. BOSC.P12036US/1001122943 Reply to Office Action of February 16, 2022 
wherein the operating provides that the automated vehicle is operated so that contact and/or a collision is/are avoided or consequences of a collision for the automated vehicle or the passengers of the automated vehicle are reduced, and 
wherein after the further vehicle has been detected, the determining of the collision risk includes estimating 
trajectories with the aid of detectable parameters of the automated vehicle and detectable parameters of the further vehicle, and 
a critical area is determined based on the trajectories (for the rest of this rejection, please see the rejection of claim 1, which is substantially similar to this claim.)

Regarding claim 10, Newman discloses:
A non-transitory machine-readable memory medium on which is stored a computer program, which is executable by a processor, comprising: a program code arrangement having program code for operating an automated vehicle (see paragraph 0032), by performing the following 
determining a collision risk for the automated vehicle originating from a further vehicle; 
determining an expected collision zone on the automated vehicle as a function of the collision risk; 
determining a driving strategy as a function of the expected collision zone; and 
operating the automated vehicle as a function of the driving strategy; 
wherein the collision risk, originating from the further vehicle, is a likelihood, dependent on predefined criteria, of a collision between the automated vehicle and the further vehicle, as a function of a velocity and/or an acceleration and/or a steering behavior of the automated vehicle and/or the further vehicle, at an instant when the collision risk is determined, 
wherein the operating provides that the automated vehicle is operated so that contact and/or a collision is/are avoided or consequences of a collision for the automated vehicle or the passengers of the automated vehicle are reduced, and 
wherein after the further vehicle has been detected, the determining of the collision risk includes estimating 
trajectories with the aid of detectable parameters of the5Application Serial No. 16/896,753Attorney Docket No. BOSC.P12036US/1001122943Reply to Office Action of February 16, 2022 automated vehicle and detectable parameters of the further vehicle, and 
a critical area is determined based on the trajectories (for the rest of this rejection, please see the rejection of claim 1, which is substantially similar to this claim.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ono (US2008/0097699 A1) teaches a collision prediction and avoidance system and method.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665               

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665